Kerwin, J.
(dissenting). The facts are undisputed. The Granite Sidewalk Company, principal contractor, was. employed by appellant Joseph Tratnih to construct basement walls of cement upon his property. The plaintiff furnished to the Granite Sidewalk Company, principal contractor, for-such work, cement which was used by the principal contractor-in a structure on the appellant’s property, which afterwards, on account of improper construction, was condemned by the-city inspector and ordered torn out, and was torn out and removed because not in compliance with the city ordinance or-contract with the appellant.
The question presented is whether the plaintiff had a lien for material furnished to the principal contractor which was-rendered valueless by the failure of the contractor to perform his contract, therefore did not become a part of the structure-upon appellant’s premises or add to its value and without any fault on the part of the appellant. The defendant Granite-Sidewalk Company, principal contractor, violated its contract. *97with appellant and tbe ordinance of tbe city in erecting a structure on appellant’s premises wbieb was of no value and in violation of tbe city ordinance.
Tbe question arises wbetber tbe appellant is liable for tbe material bought by tbe defendant Granite Sidewalk Company and destroyed. Tbe subcontractor acquires no right of lien, where tbe material never became part of tbe structure, simply by delivery to tbe principal contractor. Francis & N. F. Co. v. King Knob C. Co. 142 Wis. 619, 621, 126 N. W. 39, and a long line of Wisconsin cases cited. It is well settled by tbe decisions of this court that tbe materialman in delivering material to tbe principal contractor acquires no greater right than tbe principal contractor. In Seeman v. Biemann, 108 Wis. 365 (84 N. W. 490), at page 378 this court said:
“Tbe subcontractor’s authority to bind tbe principal depends upon tbe right of bis principal to do so under tbe same circumstances. To that extent only tbe proprietor is deemed by force of tbe statute to have authorized tbe principal contractor to indirectly bind bis principal under tbe lien laws of tbe state.”
Tbe principal contractor binds tbe owner when acting within tbe scope of bis authority and not otherwise. If tbe ma-terialman sells material and delivers it to tbe original contractor and tbe original contractor fails to use tbe same in tbe structure, but uses it elsewhere, tbe materialman has no lien for tbe material so diverted. Francis & N. F. Co. v. King Knob C. Co., supra.
It is tbe duty of tbe principal contractor, in order to subject tbe owner’s premises to a lien, to perform bis contract and use tbe material so as to become a part of tbe structure contemplated by tbe contract between tbe owner and tbe principal contractor. Francis & N. F. Co. v. King Knob C. Co., supra. In order to secure tbe lien given tbe materialman by tbe statute it is necessary that tbe principal contractor com*98ply with his contract with the owner and make the material furnished a part of the structure and thereby add to its value. Houlahan v. Clark, 110 Wis. 43, 85 N. W. 676.
The right to a mechanic’s lien given by the statute is based upon considerations of natural justice, namely, that one who has enhanced the value of property by attaching thereto his property or labor shall have a claim on such property for the value of such labor or material. This is the doctrine of the decisions of this court.
To secure a lien by the materialman the contractor must keep within the scope of his contract with the owner. Houlahan v. Clark, supra. This is admitted by respondent’s counsel in their brief, where they say in referring to the claim made by appellant: “The proposition above stated merely means that the right of the subcontractor is restricted within the scope of the contract existing between the owner and the principal contractor.” Where the contractor complies with his contract with the owner and erects a lawful structure upon the premises, the materialman has a lien for the material furnished and placed in such structure. But where the contractor erects an unlawful structure — a nuisance — contrary to his contract with the owner and in violation of the city ordinance, in consequence of which it is ordered abated and removed and is abated and removed, the materialman has no lien for the material used in such unlawful structure. This doctrine is in harmony with the Wisconsin decisions. Siebrecht v. Hogan, 99 Wis. 437, 75 N. W. 71; Seeman v. Biemann, 108 Wis. 365, 84 N. W. 490; Houlahan v. Clark, 110 Wis. 43, 85 N. W. 676; Taylor v. Dall L. & Z. Co. 131 Wis. 348, 355, 111 N. W. 490; Francis & N. F. Co. v. King Knob C. Co. 142 Wis. 619, 126 N. W. 39; Barker & S. L. Co. v. Marathon P. M. Co. 146 Wis. 12, 130 N. W. 866; Moritz v. Sands L. Co. 158 Wis. 49, 146 N. W. 1120.
In all Wisconsin cases the basis of the lien is that the material is consumed in the structure and increases the value of *99the premises. Of course a well known exception to tlie above rule is where the owner wrongfully diverts the material from the structure for which it is furnished. In Barker & S. L. Co. v. Marathon P. M. Co., supra; this court said:
“Another principle is that, if material he furnished to the owner for use in the construction of a building and the construction be actually commenced, the materialman is entitled to his lien even though the owner does not use the materials at all, but disposes of them elsewhere. . . . But if a subcontractor delivers material to the principal contractor at the latter’s place of business, which materials are neither incorporated into the structure, delivered upon the premises, nor placed under control of the owner of the' structure, no lien arises, because the material cannot be said to have been furnished for, in, or about the erection of the structure.”
In the majority opinion the court relies upon Fitzgerald v. Walsh, 101 Wis. 92, 82 N. W. 717, and Halsey v. Waukesha Springs S. Co. 125 Wis. 311, 104 N. W. 94. In the former case it was held that an architect’s lien attached as soon as the excavation of the building commenced; and in the latter the building was partially constructed when destroyed by fire. These eases are not in point here. In the former case the plans and specifications were drawn at the instance of the owner and subsequently some work was done on the premises in pursuance of the contract, and by reason of the acts of the owner the building was not completed. In the latter case the principal contractor was prevented from completing the building because of destruction by fire. All that was done up to the time of the fire was regular in pursuance of the contract with the owner, and of course the lien attached as soon as the material entered into the structure.
The majority opinion holds that the liability is the same here as if the owner had purchased the material for the building and it had been diverted or converted by him. If the owner diverted or converted the material, the materialman clearly would have a lien. But that is a very different thing *100from a diversion or conversion by a contractor wbo bad no authority to do so. The cases cited in the majority opinion clearly show the distinction. Esslinger v. Huebner, 22 Wis. 632; Fitzgerald v. Walsh, 107 Wis. 92, 82 N. W. 717; Francis & N. F. Co. v. King Knob C. Co. 142 Wis. 619, 126 N. W. 39. Where the principal contractor purchases from the materialman he must use the material substantially in accordance with his contract with the owner. Houlahan v. Clark, 110 Wis. 43, 85 N. W. 676; Seeman v. Biemann, 108 Wis. 365, 84 N. W. 490.
In the majority opinion, Seeman v. Biemann, supra, is relied upon on the point that compliance by the contractor with his contract with the owner is not necessary in order to enable the subcontractor to enforce a lien if the subject of the subcontractor’s lien might in any event be lienable in favor of the principal contractor. It is distinctly held in the above case that a subcontractor’s lien cannot, to the prejudice of the proprietor of the building, be extended beyond the scope of the principal contract. “The subcontractor’s authority to bind the principal depends upon the right of his principal to do so under the same circumstances.” 108 Wis. at p. 378.
Of course where the lien statute has been complied with and the contractor has performed his contract so as to make the material a part of the structure, and the subcontractor has served the notice required and has become entitled to a lion, then no act of the contractor can deprive him of the lien. This is the effect of the holding referred to in the majority opinion. See Seeman v. Biemann, 108 Wis. 365; 377-379, 84 N. W. 490.
Respondents rely strongly upon a Minnesota decision. It is unnecessary to go outside of Wisconsin for authority. The statutes of Wisconsin and the decisions here control the case.
The equities are with the appellant. The plaintiff furnished material for which he was entitled to a lien on compliance with the statute, and compliance by the contractor to *101whom he furnished the same with his contract with appellant. The contractor disregarded his contract, and erected a nuisance upon the premises instead of a lawful structure. It was by lawful authority abated. If the lien is enforced the appellant is required to pay for the unlawful structure which added no value to the premises.
In support of the motion there was a brief by Doerfler, Qreen & Bender, and in opposition thereto a brief by James T. Drought, attorney for W. H. Piphorn Company, and Henry H. Otjen, attorney for Lahe Shore Stone Company.
I cannot agree with the majority opinion, and think the judgment below should be reversed as to both appellants.
Justice SiEBECKER concurs in this dissent.
The appellant Joseph Tratnih moved for a rehearing.
The motion was denied, with $25 costs, on June 1,1915.